566 F.2d 595
77-2 USTC  P 9755
HIGGINS COMPANY, a Minnesota Corporation, Appellant,v.UNITED STATES of America, Appellee.DuNORD LAND COMPANY, a Minnesota Corporation, Appellant,v.UNITED STATES of America, Appellee.
Nos. 77-1301, 77-1302.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 16, 1977.Decided Nov. 29, 1977.

Loren W. Sanford, Duluth, Minn., for appellants.
Mary L. Jennings, Atty., Appellate Section, Tax Div., Dept. of Justice, Washington, D. C., (argued) for appellee; Myron C. Baum, Acting Asst. Atty. Gen., Thorwald H. Anderson, Jr., U. S. Atty., Gilbert E. Andrews and Grant W. Wiprud, Attys., Washington, D. C., on brief.
Before HEANEY, WEBSTER and HENLEY, Circuit Judges.
PER CURIAM.


1
The sole issue on appeal is whether the trial court correctly held that Minnesota state income taxes on iron ore royalties are not an allowable expenditure under I.R.C. § 272 and thus taxpayers may only deduct them from ordinary income rather than adding those taxes to basis under I.R.C. § 631(c).


2
We have carefully reviewed the briefs and records and are convinced that no error of law was committed by the trial court.  Accordingly, we affirm on the basis of the opinion of the trial court.  Higgins Co. v. United States, 39 AFTR2d 77-702 (1977).